United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 09-3071                                                September Term, 2014
                                                                    1:05-cr-00367-RMC-1
                                                       Filed On: February 6, 2015
United States of America,

             Appellee

      v.

Jaron Brice, also known as Jay Bird, also
known as Daddy, also known as Bird, also
known as Jay,

             Appellant


      BEFORE:       Kavanaugh, Circuit Judge; Williams and Sentelle, Senior Circuit
                    Judges

                                        ORDER

       It is ORDERED, on the court’s own motion, that the majority opinion and opinion
concurring in the judgment reissued on May 16, 2014, be replaced with the amended
opinions issued herein this date.

      The Clerk is directed to issue an amended judgment.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Jennifer M. Clark
                                                         Deputy Clerk